Title: To Thomas Jefferson from Lister Asquith, 1 May 1786
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon,1 May 1786. Is writing again because he has had no letters from TJ, Short, or Desbordes, Frères. There is still no prospect of their being released and he now realizes that the farmers-general wanted his “submission” in order to “get the Vessel, and Cargo, into their hands; and afterwards to keep us confin’d” on other pretexts; believes the farmers are afraid to set the Americans free because their villainy would then be exposed “to Congress and the Continent, which certainly will be done”; cannot believe that “Congress will ever allow such infamous proceedings against their innocent Subjects”; asks to be informed by return of post what is going to be done with them in order that they may know how to act; they have already been confined nine months and, having made concessions to the farmers, are no more likely to be set at liberty than if they had continued their appeal; hopes TJ will exert his authority to the utmost since they submitted to the farmers’ request at TJ’s direction, expecting to be freed at once; wants to get home, “being now intirely ruined, and not one of us a shirt to our backs”; asks TJ to send his “Log Book, Balt. Clearance, the 2 Commercial Letters, and the Farmers sentence”; wants to know for what crime his property was confiscated.
